DETAILED ACTION
Claims 1-15 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Replacement FIG.4B is objected to because of the following informalities:
The examiner questions whether the numbers for the top two horizontal lines on the left side of 430 should be 402 and 404, as opposed to 404 and 406, and whether the numbers for the two horizontal lines on the right side of 430 should be 402 and 404 as opposed to 404 and 406.  This suggestion is based on FIG.4A, which shows component 430 having connections 402 and 404 on both sides of 430 and connections 406 on one side.
A corrected drawing sheets in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Please ensure that the replacement is in only black and white to avoid pixelation and further objection. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 1 is objected to because of the following informalities:
In the 3rd to last line, replace “in which” with --wherein--, which seems to be more appropriately paired with “comprising” in line 1.
Claim 14 is objected to because of the following informalities:
In the 3rd to last line, replace “in which” with --wherein--, which seems to be more appropriately paired with “comprising” in line 1.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.  The limitations that use “means” are interpreted as follows:
In claim 14, “means for executing program instructions…”.  From page 2, lines 16-17 and 25-28, this claimed means encompasses a central processing unit (CPU) and equivalents thereof.  While a processing element (PE) is also mentioned in the specification, and some use “PE” to refer to a hardware processing structure (e.g. as part of an array of PEs), some in the art also use “PE” to refer to a thread or process (e.g. see Jeffers et al., “Intel Xeon Phi Processor High Performance Programming”, 2016, Chapter 16, p.369, last paragraph).  A thread/process do not constitute sufficient structure (as they may be considered software).  As such, because applicant has not described what this PE actually is, it cannot be concluded that applicant meant the hardware processing structure, and, consequently, a PE is not encompassed by this claimed means (unless it may be deemed an equivalent of a CPU). 
In claim 14, “control means for indicating a current execution mode…, the control means is operable to require the access request to indicate a given execution mode as the current execution mode…”.  From page 6, lines 22-30, this 
In claim 14, “the control means is operable to sore configuration data indicating a selected secondary device…for which the control means indicates the current execution mode”.  From page 6, lines 31-34, this claimed means encompasses a data store (e.g. a memory), and equivalents thereof.
This examiner notes that “secondary circuitry means”, in claim 14, does not invoke 112(f) at least because it is not modified by functional language, i.e., it is not claimed as performing some function/step (prong (B) of the three-prong test above fails).  Thus, broadest reasonable interpretation applies.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reneris, U.S. Patent Application Publication No. 2002/0004810 A1.
Referring to claim 1, Reneris has taught circuitry comprising:
processing circuitry (FIG.1, at least a portion of CPU 15) to execute program instructions to access a secondary device (see the “shared resource” (secondary device) in the abstract) in an execution mode selected from at least a first execution mode and a second execution mode (abstract); and
b) control circuitry, separate from the processing circuitry and from the secondary device, to indicate a current execution mode by which the processing circuitry currently accesses the secondary device in response to an access request initiated by the execution by the processing circuitry of program instructions, in which the control circuitry is configured to require the access request to indicate a given execution mode as the current execution mode to be initiated by program instructions executed in the given execution mode (see the abstract, FIG.2 (and its description), and FIG.3 (and its description in paragraphs [0049]-[0054]).  Essentially, the control circuitry indicates a current mode using a lock.  The current mode is the mode that has obtained the lock and shared resource access can only occur in that mode.  A request associated with another mode will be unable to obtain the lock and access the shared resource.  The control circuitry would include at least the A and B registers of FIG.3, which are consulted by the processing circuitry to determine it is can proceed with execution.  Thus, the control circuitry is separate from the processing circuitry and also from secondary device 65/70 (FIG.1)),
c) in which the control circuitry is configured to store configuration data indicating a selected secondary device, of a plurality of secondary devices, for which the control circuitry indicates a current execution mode (from paragraph [0030], there are multiple resources that are shared and lockable.  There is configuration data stored somewhere to carry out the access of the shared resource in step 220.  This configuration data would be whatever .
Referring to claim 2, Reneris has taught circuitry according to claim 1, in which the first execution mode has a higher security level than the second execution mode (see paragraph [0004]-[0008].  A first mode may be SMM mode, which is extremely privileged (more secure) than the second (operating system) mode) such that program instructions executed in the second execution mode are inhibited from accessing at least some processing resources associated with execution in the first execution mode (see paragraph [0005] and note secure SMM RAM, which is dedicated to SMM).
Referring to claim 3, Reneris has taught circuitry according to claim 2, in which the control circuitry is configured to require a variation of the configuration data to be initiated by program instructions executed in the first execution mode (this is required for access to a second shared resource  The configuration data must be changed by the mode wanting to access the shared resource.  For instance, if the status indicator register is to be accessed in the SMM mode first, then the configuration data will specify this register to carry out step 220.  However, to access another shared resource in a subsequent step 220, the SMM configuration data will be changed).
Referring to claim 4, Reneris has taught circuitry according to claim 1, in which the control circuitry is configured to release an indication of the current execution mode in response to a release request initiated by the execution by the processing circuitry of program instructions in the indicated current execution mode (see FIG.2, step 230, and paragraph [0046]).
Referring to claim 5, Reneris has taught circuitry according to claim 4, in which the control circuitry is configured, in response to release of the indication of the current execution mode, to provide an availability indication for an execution mode for which an access request was received while the control circuitry indicated a different execution mode as the current execution mode (see FIG.2, steps 230-240, and paragraphs [0046]-[0047].  If a different mode wants to access the shared resource, but the resource is already locked by another mode, then the pending bit is set.  As such, when said another mode completes shared resource access and releases the lock, if the pending bit is set, then the different mode is provided with an interrupt to indicate the lock is available).
Referring to claim 6, Reneris has taught circuitry according to claim 5, in which the availability indication comprises a processing circuitry interrupt (see FIG.2, step 240, and paragraphs [0046]-[0047]).
Referring to claim 7, Reneris has taught circuitry according to claim 6, in which the processing circuitry interrupt comprises a processing circuitry interrupt in the execution mode for which the access request was received (see FIG.2, step 240.  If the different mode is waiting on a lock, it would be performing other tasks in step 205.  This mode would then be interrupted to acquire the lock in step 215 (see arrow labeled “Intermodal Interrupt”)).
Referring to claim 8, Reneris has taught circuitry according to claim 4, in which the control circuitry is configured, in response to release of the indication of the current execution mode, to indicate, as a new current execution mode, an execution mode for which an access request was received before the release of the indication of the current execution mode (if a different mode is waiting on a lock, then it will indicate this different mode as a new mode, but this can only occur when the lock is released by another mode).
Referring to claim 10, Reneris has taught circuitry according to claim 1, in which the control circuitry comprises access circuitry to inhibit access to the secondary device by program instructions executed in an execution mode other than the indicated current execution mode (again, see FIG.2.  The secondary device (shared resource) can only be accessed when the lock is acquired.  As such, if the lock is not acquired, that mode is inhibited from accessing the secondary device).
Referring to claim 11, Reneris has taught circuitry according to claim 1, in which the control circuitry is configured to indicate a current execution mode by which the processing circuitry currently accesses the secondary device by generating status data having a respective portion for each execution mode (from FIG.3, steps 315-325 (and the description of FIG.3 in general, there is an owner bit associated with the current mode holding the lock, and a pending bit associated with a different mode waiting to obtain the lock), the portions being readable only by the processing circuitry executing program instructions executed in the respective execution mode (see FIG.1, CPU 15.  This is the processing circuitry that reads the portions in either mode.  No other circuitry is disclosed that would read these bits).
Referring to claim 12, Reneris has taught circuitry according to claim 1, in which the secondary device is selected from the list consisting of: memory circuitry (see FIG.1, register 70, and paragraph [0036].  A register is one example of a shared resource which also comprises memory circuitry); secondary processing circuitry; and peripheral device circuitry.
Referring to claim 13, Reneris has taught circuitry according to claim 5, in which the processing circuitry is configured to generate one or more selected from the list consisting of: a persistent access request in a given execution mode to request the control circuitry to indicate access in the given execution mode, the control circuitry being configured to retain the persistent access request until a cancellation request in the given execution mode is received by the control circuitry or access is granted to the given execution mode (see FIG.2, step 225.  Basically, if a given mode is not the current mode, a persistent access request is retained in the form of a pending bit until access is granted to the given mode, at which point it is no longer pending); a cancellation request in the given execution mode to cancel a persistent access request in the given execution mode; and a transient access request in the given execution mode to request the control circuitry to indicate access in the given execution mode, the control circuitry being configured to cancel the transient access request when the control circuitry currently indicates another execution mode.
Claim 15 is rejected for similar reason as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Reneris and, optionally, in view of Yamaura et al., U.S. Patent No. 5,696,957 (herein referred to as Yamaura).
Claim 14 is mostly rejected for similar reasons as claim 1.  Recall (from the “Claim Interpretation” section above) that applicant’s means for executing program instructions includes a CPU, and that Reneris has taught such a CPU (FIG.1, CPU 15).  Further, recall that applicant’s control means may include a register (which Reneris has taught in FIGs.3-4 (A and B register) and storage to indicate the shared device (again, see the explanation for this storage in the rejection of claim 1.  Again, at least the instruction to write to the register 65 will indicate register 65.  Thus, storage that stores the instruction will store configuration data indicating register 65.  This latter storage (part of the control means) corresponds to memory 45 (where application instructions are stored), which is separate from the CPU (means for executing) and secondary means 65/70.  Reneris has not completely taught that the control means is separate from the means for executing and from the secondary circuitry means.  In other words, while Reneris has taught that registers A and B are separate from 65/70, it is not explicitly taught that they are also separate from the CPU (means for executing).  However, this would amount to a rearrangement of parts, which is considered a routine expedient lacking a demonstration of the criticality of this arrangement.  Upon reviewing applicant’s description of FIG.1, applicant does not point out why separating the control means from the means for executing program instructions is critical.  In addition, one would be motivated to modify Reneris such that the registers of the control means are separate from the CPU (as taught by FIGs.3-4 of Yamaura), at least for increased flexibility/modularity.  For instance, a failure in one would not result in a failure in the other, and this could allow only the failed component to be replaced, which could reduce cost since the entire system would not need to be replaced.  As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed separate from the means for executing and from the secondary circuitry means.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
On page 11 of applicant’s response, applicant argues that the A and B registers are part of the processing unit that executes the instruction and, thus, are not separate from the processing circuitry.
The examiner notes that this is not the broadest reasonable interpretation of the claim.  As now set forth in the rejections above, the processing circuitry is not interpreted to include the A and B registers.  The processing circuitry still executes instructions, but first consults the A and B registers to determine if the execution can proceed.

On page 12 of applicant’s response, applicant argues that register 70 cannot be mapped to the claimed control circuitry.
The examiner does not necessarily disagree.  However, the rejection is not asserting that register 70 is the claimed control circuitry.  Instead, there is inherent storage that stores an indication of register 70.  That is, there are multiple shared resources in Reneris.  When register 70 is the shared resource, there is an indication of a write thereto, e.g. there is an instruction that 

On page 14 of applicant’s response, applicant argues that the control circuitry of McKenney does not “require the access request…”.
After further consideration, the examiner agrees.  As such, the rejections in view of McKinney have been withdrawn.  All other arguments with respect to McKenney are moot and are not responded to herein.  This is not to be taken that they are necessarily persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David J. Huisman whose telephone number is 571-272-4168.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta, can be reached at 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/David J. Huisman/Primary Examiner, Art Unit 2183